                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

TINA M. WINKLER, et al                            )
                                                  )
               Plaintiffs,                        )
       v.                                         )   Case No. 8:18-cv-00865-PX
                                                  )
MEDTRONIC, INC. and                               )
HEARTWARE, INC.,                                  )
                                                  )
               Defendants.                        )

                                  MOTION TO WITHDRAW

       Defendants Medtronic, Inc. and Heartware, Inc. respectfully requests that the Court grant

leave to withdraw Nicole E. Wrigley as counsel in the above-captioned matter. In support of this

motion, Defendants state as follows:

       1.      Attorneys Matthew Saxon, DaWanna McCray, and Nicole Wrigley of Winston &

Strawn LLP have filed appearances on behalf of Medtronic, Inc. and Heartware, Inc.

       2.      Ms. Wrigley has since left Winston & Strawn LLP and is no longer participating in

this case. She does not need notice of filings in this matter and should be removed from all service

lists including the CM/ECF system.

       3.      Matthew Saxon and DaWanna McCray of Winston & Strawn LLP will continue to

represent Medtronic, Inc. and Heartware, Inc. in this matter.

       WHEREFORE, for the foregoing reasons, Medtronic, Inc. and Heartware, Inc. respectfully

request that this Court grant leave for Nicole E. Wrigley to withdraw, and remove her from all

service lists and as counsel for Medtronic, Inc. and Heartware, Inc.
Date: October 24, 2018       Respectfully submitted,



                             /s/ DaWanna McCray
                             DAWANNA MCCRAY
                             DMcCray@winston.com
                             WINSTON & STRAWN LLP
                             35 W. Wacker Drive
                             Chicago, IL 60409
                             (312) 558-5600

                             Counsel for Medtronic, Inc. and HeartWare,
                             Inc.




                         2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 24, 2018, I caused a true and correct
copy of the foregoing to be served via electronic mail upon the following:

John J. Sellinger
Greenberg & Bederman, LLC
1111 Bonifant Street
Silver Spring, MD 20910
jsellinger@gblawyers.com
(301) 589-2200


                                                    /s/ DaWanna McCray




                                               3
